Citation Nr: 0513541	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis or 
rheumatoid arthritis of multiple joints to include the spine, 
shoulders, hips, ankles, elbows, and wrists.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected trapezitis, left side of back in dorsal 
area.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In a July 2004 Board decision, the claim of service 
connection was reopened, and that claim, as well as the 
increased rating claim, were remanded for additional 
evidentiary development.  The case is before the Board once 
again.  


FINDINGS OF FACT

1.  The veteran's arthritis of multiple joints, to include 
the spine, shoulders, hips, ankles, and wrists was not 
present in service or for many years later, and is not 
causally related to an incident of service or to the 
veteran's service-connected trapezitis of the left side of 
the back and dorsal area.  

2.  No residuals of trapezitis of the left side of the back 
in the dorsal area are currently demonstrated.  


CONCLUSIONS OF LAW

1.  Osteoarthritis or rheumatoid arthritis of multiple 
joints, to include the spine, shoulders, hips, ankles, and 
wrists, was not incurred or aggravated in service; may not be 
so presumed; and is not proximately due to, or the result of, 
his service-connected trapezitis of the left side of the back 
and dorsal area.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).

2.  The schedular criteria for a rating in excess of 10 
percent for trapezitis of the left side of the back in the 
dorsal area have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  4.71, Diagnostic Code 
(DC) 5021 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in March 2001, prior to the April 2001 RO denial of the 
increased rating claim and determination that new and 
material evidence had not been submitted to reopen the claim 
of service connection for osteoarthritis or rheumatoid 
arthritis of multiple joints to include the spine, shoulders, 
hips, knees, ankles, and wrists.  Moreover, the February 2003 
SSOC and another VCAA letter in July 2004 specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, the evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Background

Service medical records show treatment in July 1954 for the 
veteran's left elbow following a fall.  X-ray report of the 
left elbow dated in August 1954 was negative.  X-ray report 
of the right knee in February 1957 was also negative.  In 
October 1958, the veteran complained of injuring his lower 
back while playing basketball.  X-ray report in October 1958 
of the lower back was negative.  Clinical record in May 1964 
noted left ankle problems.  Examination showed soft tissue 
swelling present over the lateral malleolus, but no fractures 
seen.  Treatment records in March 1965 revealed complaints of 
right knee soreness.  No follow-up treatment noted.  
Treatment reports in February and March 1967 noted complaints 
of chronic back pain.  The diagnosis was chronic back strain.  
X-ray report of the cervical spine dated in March 1968 
revealed no significant abnormalities.  An August 1969 
clinical record noted complaints of burning in the lower 
back.  The diagnosis was psychosomatic reaction.  Separation 
examination in January 1971 found a history of mild 
irritation "burning sensation" in the left upper back since 
1965.  Clinical evaluation found no abnormalities.  

The RO granted service connection for trapezitis and assigned 
a 10 percent evaluation effective August 1, 1971.  

VA examination reports in October 1971 and September 1973 
noted no findings of osteoarthritis of any joints.  The first 
diagnosis of degenerative joint disease of the joints is 
dated in November 1997.  VA examination report in October 
1998 diagnosed the veteran as having osteoarthritis of the 
lumbar spine, bilateral knee, and bilateral hip.  No 
arthritis was found for bilateral shoulder or elbow.

At a November 2000 VA examination, the laboratory tests 
showed positive rheumatoid factor.  The diagnoses were 
rheumatoid arthritis of the left shoulder, rheumatoid 
arthritis of the left scapula, associated with trapezitis, 
and spondylosis deformans of the lower and mid-dorsal 
vertebral bodies.  

In testimony and statements of record, the veteran reported 
that the problems with his back began before 1959 and that he 
was prescribed a hard bed.  He said that he was first 
diagnosed with rheumatoid arthritis in the 1970s.  He 
currently wore a back brace.  

At a May 2002 VA examination report, after examination, x-
rays, and MRI, the diagnoses were rheumatoid arthritis 
involving the left shoulder and scapula, not found; ac joint 
arthropathy with medial outlet narrowing, hook-shaped 
acromion process with lateral outlet narrowing, severe 
tendinosis and full thickness tear of the rotator cuff of the 
left shoulder with limited range of motion; spondylosis 
deformans of the dorsal spine; and degenerative disc disease 
with limited range of motion of the lumbar spine.  The 
examiner determined that the veteran did not meet the 
criteria for the classification of rheumatoid arthritis based 
on the American College of Rheumatology Criteria, and in his 
opinion, the veteran's left shoulder condition, spondylosis 
deformans, and degenerative disc disease are not 
etiologically related to the veteran's service-connected 
trapezitis.  The examiner noted that trapezitis is an 
inflammation of the trapezius muscle.  

A September 2004 VA examination report reveals that the 
examiner reviewed the claims file to include all of the 
medical records and conducted his own examination.  Following 
complete examination including x-rays and laboratory tests, 
the examiner stated that the veteran had evidence of 
diagnosis of rheumatoid arthritis since 1997, but which 
worsened in 2000 and presently worsening with increased titer 
reading for rheumatoid arthritis.  The diagnoses included 
chronic neck strain secondary to degenerative disease of the 
cervical spine at C2-3 and 4-5 with evidence of partial 
encroachment of the neural foramina at the level of C5-6 and 
evidence of mild signs of radiculopathy to the left upper 
extremity and worsened by rheumatoid arthritis; symptomatic 
osteoarthritis of the thoracic spine; symptomatic chronic 
lumbar spine strain secondary to diffuse osteophytes of the 
lumbar spine and degenerative disease at L5-S1; symptomatic 
bilateral hip and knee osteoarthritis; bilateral ankle 
arthralgia; bilateral wrist arthralgia secondary to 
rheumatoid arthritis; and trapezitis resolved.  

The examiner stated that after extensive review of the 
records, lab results, and examination, it was his opinion 
that the veteran's present complaints of joint pain, to 
include the cervical spine condition, thoracolumbar 
condition, bilateral hips, bilateral shoulder, bilateral 
knee, bilateral ankle, and bilateral wrist conditions, are 
less likely than not secondary to any event or injury that 
happened during his military service and are mostly secondary 
to the diagnosis of rheumatoid arthritis.  The examiner 
stated that after reviewing the claims file, he found no 
evidence of either rheumatoid or osteoarthritis during 
military service.  The examiner also pointed out that the 
veteran had a cervical spine series in 1968, approximately 3 
years before he retired from the military that was negative 
for signs of osteoarthritis or degenerative disc disease.   
The examiner stated that osteoarthritis and degenerative disc 
disease cannot develop in 3 years.  The examiner opined that 
the veteran's joint conditions were most likely than not 
secondary to the veteran's rheumatoid arthritis and worsened 
by osteoarthritis of the different joints and in the cervical 
spine,  which mostly is due to aging and overuse of the 
joints while he was working for a truck company for 25 years 
in the maintenance department.  

The examiner further opined that the veteran's present 
multiple joint complaints are not secondary to the 
trapezitis, which was diagnosed at military discharge, 
because there is not relationship between trapezitis and 
osteoarthritis or rheumatoid arthritis.  Additionally, the 
examiner stated that the veteran's service-connected 
trapezitis was benign and resolved.  The examiner stated the 
symptoms that the veteran has of the trapezius are secondary 
to radiation pain from his neck area due to the encroachment 
of the neural foramina at the level of C5-6 and the 
degenerative disease at the levels of C2-3 and C5-6.  

Service Connection

The veteran seeks service connection for osteoarthritis or 
rheumatoid arthritis of multiple joints to include the spine, 
shoulders, hips, ankles, elbows, and wrists on a direct basis 
or as secondary to the service-connected trapezitis of the 
left side of the back and dorsal area.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A review of the records reflects that an initial diagnosis of 
multiple joint osteoarthritis was made in 1997.  The veteran 
received diagnoses of degenerative and rheumatoid arthritis 
over the years and contends that his multiple joint arthritis 
began as result of injuries in service.  As noted above, a VA 
examiner in 2000 diagnosed rheumatoid arthritis of the left 
shoulder and rheumatoid arthritis of left scapula associated 
with veteran's service-connected trapezitis.  In contrast, a 
VA examiner in 2002 opined that the veteran did not have 
rheumatoid arthritis, but osteoarthritis and such arthritis 
was not related to his military service.  Finally, in a 
September 2004 VA examination, the VA physician confirmed the 
diagnoses of rheumatoid arthritis and osteoarthritis.  
However, the VA physician found no signs or symptoms of 
either rheumatoid or osteoarthritis in service and opined 
that the veteran's current multiple joint arthritis was not 
the result of military service but due to his rheumatoid 
arthritis which had its onset many years after service and 
was due to the worsening of osteoarthritis that was a part of 
the aging process.  

Thus, based on the evidence, the Board finds that there is 
not basis for application of the presumption of service 
incurrence of arthritis under 38 C.F.R. §§ 3.307, 3.309, 
because arthritis was not manifested to a compensable degree, 
or any degree, within one year after service.  Additionally, 
the Board finds that there is no basis for direct service 
connection as the record does not contain any medical 
evidence or opinion relating the veteran's multiple joint 
conditions to include osteoarthritis, rheumatoid arthritis, 
and degenerative disease of the spine to the veteran's 
service.  

The issue remains, however, whether the evidence of record 
establishes that the veteran's current multiple joint 
arthritis is secondary to his service-connected trapezitis.  
As noted the record contains conflicting opinions on this 
issue.  A November 2000 VA examination report found 
rheumatoid arthritis of the left scapula to be associated 
with the veteran's service-connected trapezitis.  Whereas, a 
September 2004 VA examination report determined that the 
veteran's osteoarthritis was related to the veteran's 
rheumatoid arthritis and that these developed as result of 
aging and overuse of the joints and osteoarthritis and found 
that the veteran's trapezitis was resolved. 

It is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board finds that the probative value of the September 2004 
opinion is greater than the one offered in November 2000.  
The September 2004 opinion was based on a comprehensive 
review of the record as reflected in the extensive discussion 
of the findings noted during and after the veteran's service.  
In contrast, the November 2000 examiner indicated that he had 
reviewed the veteran's VA medical records, but that the 
veteran's claims file was not available for review.  While 
the November 2000 examiner diagnosed rheumatoid arthritis on 
basis of laboratory testing and found rheumatoid arthritis of 
the left scapula was associated with the veteran's service-
connected trapezitis, the 2000 examination did not provide a 
rationale based on sound medical principles as applied to the 
veteran's medical history, he simply provided his opinion.  
The September 2004 physician stated that there is not 
relationship between trapezitis and osteoarthritis or 
rheumatoid arthritis, that the veteran's trapezitis as 
diagnosed in 1971 had resolved, and that the veteran's 
current trapezius symptoms are secondary to radiation pain 
from his neck area due to the encroachment of the neural 
foramina at the level of C5-6 and the degenerative disease at 
the levels of C2-3 and C5-6.  In doing so, the Board finds 
that he provided an opinion based on the application of sound 
medical principles to the specific facts of the veteran's 
case.  For these reasons, the Board finds the September 2004 
VA examination to be more persuasive.

While the veteran's contentions as to etiology of this 
condition have been considered, it is noted that he is 
competent as a layperson to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Questions involving the diagnosis and etiology or 
onset of disease require diagnostic skills and are within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, the competent evidence does not 
demonstrate a nexus between the veteran's service current 
diagnoses of osteoarthritis and rheumatoid arthritis of 
multiple joints including the spine, shoulders, hips, knees, 
ankles, elbows, and wrists and the veteran's service or his 
service-connected trapezitis.  

Overall, the competence evidence does not support the 
veteran's claim of entitlement to service connection for 
osteoarthritis and rheumatoid arthritis of multiple joints 
including the spine, shoulders, hips, knees, ankles, elbows, 
and wrists.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

The Rating Schedule provides that myositis, DC 5021, is to be 
rated the same as degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, DC 5003 (2004).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of reduction of evaluation.  
38 C.F.R. § 3.951(b).

Although the veteran reports manifestations of his service-
connected trapezitis of the left side of the back in the 
dorsal area, the record reflects an opinion that this 
condition is resolved and benign.  Rather, the VA physician 
opined that the veteran's complaints in this region of the 
spine were the result of other nonservice-connected 
conditions.  Upon review of medical evidence of record, the 
Board observes that there are no recent diagnoses of 
trapezitis.  

As the 10 percent rating assigned for trapezitis has been 
continuously in effect for more than 20 years, it may not be 
reduced.  38 C.F.R. § 3951(b). However, because there is no 
medical evidence that the criteria for a higher rating is 
warranted; e.g. limitation of motion of the spine as a result 
of trapezitis, there is no question as to which of two 
ratings should be assigned and no reasonable doubt to be 
resolved.  38 C.F.R. §§ 4.3, 4.7.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for trapezitis 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service- 
connected trapezitis presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  It has 
not been contended or otherwise indicated that the service-
connected condition has resulted in any hospitalization or 
other extensive treatment regimen.  It is undisputed that the 
appellant's reported symptoms associated with trapezitis 
could have an adverse effect on employment, but it the 
schedular rating criteria are designed to take such factors 
into account.  Moreover, the condition has been determined to 
be asymptomatic.  

Accordingly, the preponderance of the evidence does not 
support an evaluation in excess of 10 percent evaluation for 
trapezitis of the left side of the back in the dorsal area 
and the appeal is denied.  


ORDER

Entitlement to service connection for osteoarthritis or 
rheumatoid arthritis of multiple joints to include the spine, 
shoulders, hips, ankles, elbows, and wrists is denied.  

Entitlement to a rating in excess of 10 percent for service-
connected trapezitis, left side of back in the dorsal area is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


